Citation Nr: 1115259	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-13 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to September 1944, from July 1945 to July 1946, and from November 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in which the RO denied service connection for bilateral hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was originally scheduled to attend a hearing before a Veterans Law Judge sitting at the RO (Travel Board hearing) in February 2011.  The Veteran did not attend this hearing; however, instead, a video conference hearing was scheduled in March 2011.  Three weeks prior to the date of that hearing, the Veteran telephoned the RO and indicated that he would be unable to attend the hearing because he did not have transportation.  The Veteran said that he resides in a nursing home and is dependent on the facility to make travel arrangements.  He indicated that he could appear for a Travel Board hearing on April 27, 2011.  

The undersigned has reviewed the Veteran's request for a new hearing and determined that good cause for rescheduling the hearing is shown.  See 38 C.F.R. 
§ 20.702(c)(2) (2010).  Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for such a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) (West 2002) and 38 C.F.R. 
§ 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

The RO should reschedule the Veteran for a Travel Board hearing on April 27, 2011.  The RO should notify the Veteran of the location, date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

